BECKER, Circuit Judge,
dissenting.
I believe that Ft. Steuben’s action was not a civil action for purposes of the Equal Access to Justice Act, 28 U.S.C. § 2412 (1985) (“EAJA”). Because the EAJA provides for an award of attorney’s fees to prevailing parties in civil actions only, 28 U.S.C. § 2412(d)(1)(A), I conclude that the judgment of the district court should be reversed.1 There is no definition of “civil action” in the EAJA, and hence we must determine the nature of a particular action by first studying its characteristics and then viewing them in relation to the purposes of the EAJA.
I.
In their complaint, the plaintiffs sought several sorts of relief: (1) an injunction against the participation of various representatives of the United States Customs Service in the grand jury investigation; (2) an order requiring defendants Johnson and Von Raab to disclose to Mr. Lee and Ft. Steuben, pursuant to Fed.R.Crim.P. 6(e), information gathered in the course of the grand jury investigation and shared with agents of the Customs Service; (3) an order quashing the grand jury subpoena issued to Ft. Steuben; and (4) an injunction against any further grand jury investigation of Ft. Steuben in the Western District of Pennsylvania. At the hearing before the district court, counsel for the plaintiffs withdrew the request that the grand jury proceeding be entirely enjoined. The district court ordered that the request for disclosure under Rule 6(e) be transferred to the Southern District of Ohio for disposi*42tion, and granted the other requested relief.
In finding that this action is civil, rather than criminal, the majority focuses primarily on the relief requested. It points out that the plaintiffs sought and obtained in-junctive relief, which is typically civil, and stated that the interests the plaintiffs sought to vindicate — privacy, property and due process — are ordinarily protected by civil actions. Maj.Op. at 36. While I agree that the relief sought is one factor in the determination whether an action is civil or criminal for the purposes of § 2412(d)(1)(A), I do not believe that it is dispositive, for other factors must also be considered. In particular, the majority’s analysis is incomplete because it does not focus sufficiently on the context in which the relief was sought or the effect of the relief.
The plaintiffs’ request for relief was made in the course of a grand jury investigation. The relief sought went to the heart of the grand jury proceedings and could significantly limit the scope of the investigation. I agree with the majority that the obvious relationship of grand jury investigations to criminal proceedings should not lead us automatically to categorize all actions arising during grand jury investigations as criminal. See Maj.Op. at 37. However, I think that it is equally devoid of subtlety to focus, as the majority does, only on the fact that the relief sought is injunctive. Such an approach ignores any possible connection between the relief sought and the criminal investigation. We must consider what the relief actually achieved, what effect it actually had. In this case, the fact that the relief had a direct impact on the conduct of the grand jury proceeding — and hence on the viability of a prosecution — is a strong indication that the action was criminal in nature.
A comparison of the plaintiffs’ action in the Southern District of Ohio with their action in the Western District of Pennsylvania demonstrates that the Pennsylvania action (the action for which the plaintiffs are now seeking attorney’s fees) is essentially criminal. The plaintiffs vindicated their privacy, property and due process interests in the action that they brought in the Southern District of Ohio. Most significantly, it was through the Ohio action that they reacquired possession of their property. In the (subsequent) action in the Western District of Pennsylvania, the plaintiffs sought only to prevent the government from using the fruits of the illegal search and seizure to procure an indictment against them. This action involved the protection of privacy and property interests only incidentally; its chief function was as a defense strategy against the grand jury investigation and the indictment that might follow that investigation. Indeed, the plaintiffs originally sought in the Western District of Pennsylvania to enjoin the entire grand jury proceeding, thus demonstrating the clear goal of their action.
The majority all but ignores the fact that the plaintiffs obtained quashal of the grand jury subpoena issued to Ft. Steuben. This relief was a direct obstacle to the government’s conduct of a grand jury investigation. The majority similarly fails to acknowledge the extreme limitation on the government’s ability to obtain an indictment that was caused by the injunction against the participation in the grand jury proceeding of seventeen Customs Service agents familiar with the matter. Like the quashal of the subpoena, this injunctive relief was related to the central purpose of a proceeding that is essentially criminal in nature.
Under the circumstances, it is clear that in initiating the grand jury proceedings, the government intended as the ultimate result the conviction and sentencing of the plaintiffs for violation of the law. Since the effect and evident intent of the plaintiffs’ action was to defend against the government’s criminal investigation, the action was not different from a motion to suppress evidence in a criminal case. A suppression motion would certainly not be considered civil for purpose of the EAJA. It is elevation of form over substance to distinguish this case from a suppression motion *43on the basis that it was docketed under its own civil docket number.
II.
Having described the nature of the plaintiffs’ action, I turn my attention to the EAJA, for the issue to be decided here is whether the action is civil under the EAJA, not whether it is civil for any other purpose. Although the majority discusses the civil-criminal distinction without specific reference to the EAJA, the policies underlying that statute must guide any analysis of the issue.2
When it passed the EAJA, Congress waived the federal government’s longstanding immunity to attorney’s fees and costs in civil actions. A waiver of immunity must be explicit; hence, the EAJA necessarily applies only to actions that are clearly civil in character. We must therefore analyze the purposes of the EAJA in some detail to determine whether it was clearly intended to waive governmental immunity in cases such as this. An analysis of the policies underlying the EAJA leads to the conclusion that the plaintiffs’ action is not civil for the purposes of the statute, for those policies do not support an award of attorney’s fees in this case.
In Boudin v. Thomas, 732 F.2d 1107 (2d Cir.1984), the Second Circuit analyzed the legislative history of the EAJA and the policies underlying it, in holding that habe-as petitions are not civil actions under § 2412(d)(1)(A). Because the court’s reasoning in that case is applicable to the issue in this suit, I shall use Boudin as the starting point of my analyssis. The Boud-in court noted that Congress’ intent in authorizing fee awards was to “ensure that the cost of litigating against unreasonable government action would not be disproportionate to the potential gain from winning the litigation.” 732 F.2d at 1113. Thus, the EAJA was enacted partly to encourage challenges to improper actions by government agencies. Id. at 1114. The drafters believed that such challenges would help to formulate public policy. Id. See H.R.Rep. No. 1418, 96th Cong., 1st Sess. 10, reprinted in 1980 U.S.Code Cong. & Ad.News 4984, 4988-89.
These legislative goals, the Second Circuit found, did not support an award of fees to a successful habeas petitioner. The court pointed out that there is no need for financial encouragement of habeas proceedings, for the costs of litigation will rarely deter the person from seeking adjudication. Boudin, 732 F.2d at 1113. The court also noted that because a habeas petition is not financial litigation, there will likely be no balancing of potential financial gain from the habeas action against the costs. Id. Finally, the court observed, ha-beas petitions are not aimed at refining rules and policies; rather, they are “dedicated to vindicating individual rights based on the Constitution.” Id. at 1114.
I believe that the Boudin court’s analysis is sound. Applying it to this case leads to the conclusion that the plaintiffs’ action is not civil under the EAJA. There is no need to encourage litigants to seek the relief that was granted in this case, for the relief was an effective defense strategy to *44a threatened criminal prosecution. Nor can the costs to the plaintiffs be weighed against the financial benefits they received. Finally, the plaintiffs’ action was one dedicated to vindicating individual rights, rather than to challenging government policy and thereby formulating new policy. For all these reasons, the plaintiffs’ claim for attorney’s fees, costs and expenses is not consonant with the policies animating the EAJA.
Not only is there no policy reason to encourage injunctive actions during the course of grand jury proceedings, but there is a policy interest in discouraging such actions — the desirability of expeditious and unimpeded grand jury investigations. This policy has led the Supreme Court to reject application of the exclusionary rule to grand jury proceedings. See United States v. Calandra, 414 U.S. 338, 350, 94 S.Ct. 613, 621, 38 L.Ed.2d 561 (1974). It also underlies the rule that persons who resist grand jury subpoenas through motions to quash cannot seek appellate review of an adverse decision unless they are held in contempt. See Cobbledick v. United States, 309 U.S. 323, 60 S.Ct. 540, 84 L.Ed. 783 (1940); In re Grand Jury Proceeding (PMC Corporation), 604 F.2d 798, 800 (3d Cir.1979).
While these cases do not address the civil/criminal distinction, they do reflect a policy favoring insulation of the grand jury process from disruptive litigation. It would contravene that policy to permit persons to collect attorney’s fees and costs for actions that hinder the grand jury process. Therefore, in the absence of strong evidence that Congress intended to allow attorney’s fees and costs in such suits, the EAJA should not be read so broadly.3
In an opinion written by Judge Friendly, subsequent to Boudin, the Second Circuit has reached a conclusion almost identical to the one I reach in this case, holding that a motion to quash a grand jury subpoena was not a “civil action” within 28 U.S.C. § 2412(d)(1)(A). In re Grand Jury Subpoena Duces Tecum Dated January 2, 1985 (Simells), 775 F.2d 499 (2d Cir.1985). The court drew an analogy between a motion to quash a grand jury subpoena and defensive motions in a criminal suit. According to the court:
It is common ground that 28 U.S.C. § 2412(a) does not authorize the award of costs against the Government in favor of an acquitted defendant. It would seem quite incongruous that such a defendant — indeed, on [the plaintiffs] logic, even a convicted defendant — could recover costs incurred on a successful motion to quash a trial subpoena or a successful appeal from the denial of such a motion.
775 F.2d at 502.
The Siméis court pointed out that a grand jury proceeding is essentially criminal in nature, “even though its functioning, like the criminal trial itself, may give rise to collateral controversies, such as motions to quash subpoenas, where criminality is not an immediate issue.” Id. at 502. The court concluded that in making the broad distinction between the civil and the criminal worlds in the EAJA, “Congress did not intend the statute to be so expanded as to include collateral matters arising from criminal trials or from grand jury investigations preceding them.” Id. Unlike the majority, see Maj.Op. at 38 n. 6, I am persuaded by the Siméis reasoning. Moreover, I do not find this case distinguishable, as does the majority, on the ground that the plaintiffs requested injunctive relief going beyond the quashing of a subpoena. The injunctive relief was so similar in ef-*45feet to the quashal, see supra at p. 33, that Siméis applies equally to it.
III.
I agree with the majority that the actions of the Customs Service in this case were offensive, and I sympathize with the plaintiffs’ attempt to apply the fee-shifting statute to compensate legal efforts to vindicate such egregious violations of civil rights. However, we do not have a roving charter to grant attorney’s fees, only the limited charter created by the EAJA.
The foregoing considerations lead me to conclude that Congress did not intend to waive the government’s immunity to attorney’s fees and costs with respect to actions such as this. The plaintiffs’ suit was simply too intertwined with the workings of a criminal proceeding, and its motivation too far removed from the policies animating the EAJA, to qualify as a civil action under that statute. I respectfully dissent.

. In view of this conclusion, I need not reach the other two questions considered by the majority, whether 28 U.S.C. § 2412(d)(2)(B) applies to Ft. Steuben and whether the position of the United States was substantially justified.


. For this reason, the label given to the action is virtually irrelevant to whether it is civil under § 2412(d)(1)(A) of the EAJA, for the clerk who assigns a docket number to an action presumably does not have the purposes of the EAJA in mind when he or she does so. See Boudin v. Thomas, 732 F.2d 1107, 1112 (2d CIR.1984) (fact that habeas proceedings are generally labeled “civil” does not mean that they are entirely civil in nature or, specifically, that they are civil under the EAJA). Cf. Shillitani v. United States, 384 U.S. 364, 86 S.Ct. 1531, 16 L.Ed.2d 622 (1966) (contempt proceeding to coerce compliance with a grand jury subpoena is civil even though it is labelled "criminal contempt”). I therefore find erroneous the majority's reliance on the fact that the action was filed and captioned as a civil proceeding and was adjudicated pursuant to the Federal Rules of Civil Procedure. Maj.Op. at 37.
Moreover, because the question is whether this action is civil for the purposes of the EAJA, it is not dispositive, or even significant, that the plaintiffs did not seek "to have the defendant federal officers sentenced for violation of the law." Maj.Op. at 37. The important circumstance is that this action arose in the context of a grand jury investigation and was integrally related to the very purpose of that proceeding.


. The majority misses the point of the government’s reliance on the Cobbledick line of cases, for its dismisses those cases by stating that they "tell us nothing ... about the civil or criminal nature of proceedings relating to subpoena enforcement.” Maj.Op. at 37. Although those cases do not address the civil/criminal distinction, they do reflect an established public policy, which, in turn, assists us in determining the congressional intent behind § 2412(d)(1)(A) of the EAJA. Specifically, it helps us to determine whether Congress intended to encourage, by a waiver of sovereign immunity in the nature of a grant of attorney’s fees and costs under the EAJA, actions that delay the grand jury process.